DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicants’ amendments to the claims and arguments filed on July 21, 2022 have been received and entered. Claim 1 has been amended, while claims 6, 8 and 9 are canceled.  
Claims 1-5, 7, 10-16 and 17 are pending. 
Election/Restrictions
Applicant’s election of (i) a cell comprising nucleic acid encoding said human IgH chain variable region and a mouse IgH constant region and (ii) neutralizing antibody in the reply filed on April 10, 2017 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, upon further consideration, election of species requirement is hereby withdrawn and all the species are rejoined with the elected species. 
Claims 1-5, 7, 10-16 and 17 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 

Priority
It is noted that instant application is a continuation of application no. 14750870, filed on 06/25/2015, which is continuation of application no 14137902, filed on 12/20/2013, which is continuation of US application no 13740727 filed on 01/14/2013, which is a Divisional of 13/310,431, dated 12/02/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010 is a CIP of PCT/GB2011/050019 01/07/2011 and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009 that claims benefit from foreign application nos. 0911846.4  and 0913102 filed on  07/08/2009  and 07/28/2009 respectively in United Kingdom.

Allowable Subject Matter
The following claim 1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, Claim 1is presented to applicant for consideration: 
A method for obtaining an antigen specific antibody or antigen binding fragment thereof, said antigen-specific antibody comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region and a human IgH chain constant region, said antigen-binding fragment comprising a human IgH chain variable region, the method comprising:
immunizing  a transgenic mouse  with the antigen, wherein the germline of said mouse comprises a homozygous immunoglobulin heavy chain (IgH) locus; wherein said homozygous IgH locus comprises unrearranged human IgH variable region (VH) gene segments comprising human V gene segments, human D gene segments and human J gene segments at a mouse heavy chain IgH locus operatively linked to an IgH constant (C) region comprising an endogenous C gene segment; 
wherein said homozygous IgH locus comprises in 5' to 3' orientation said unrearranged human V gene segments, human D gene segments and human J gene segments comprising a 3' JH gene segment, and a chimeric JC intron comprising human JC intronic DNA downstream of said human 3' JH gene segment and truncated mouse JC intronic DNA and which Page 2 of 22Appl. No. 15/383,342 Reply to Office action of 7/9/2020 Response filed December 18, 2020 in its native position in a human genome is naturally contiguous with said human 3' JH gene segment and truncated mouse JC intronic DNA, wherein said truncated mouse JC intron comprises DNA of an IgH locus which, in its native position in a non-transgenic mouse, is naturally contiguous with and upstream of a mouse Cmu enhancer, and a mouse mu enhancer operatively linked to a C region; 
wherein DNA between said 3' human JH segment and said truncated mouse JC intron is less than 2 kb; said germline comprising all or part of mouse IgH variable region DNA, wherein said all or part of said mouse IgH variable region DNA is upstream of said unrearranged human Vs, Ds and Js and expression of Ig heavy chains comprising a mouse variable region is reduced or prevented; 
wherein said homozygous IgH locus of said mouse is capable of undergoing V, D, J joining; wherein said transgenic mouse is capable, upon stimulation with antigen, of producing antibody comprising a chimeric Ig heavy chain comprising a human IgH variable region; and wherein said transgenic mouse is capable of breeding with a said transgenic mouse, to provide subsequent generation mice, wherein a said subsequent generation mouse comprises: (i) in its germline an homozygous IgH locus comprising unrearranged human IgH variable region gene segments operatively linked to an IgH constant (C) region  comprisnsg an endogenous C segment of an IgH lcous, amd  (ii) in its germline all or part of mouse IgH variable region DNA; and wherein said IgH locus of said subsequent generation mouse is capable of undergoing V, D, J joining; Page 3 of 22Appl. No. 15/383,342 Reply to Office action of 7/9/2020 Response filed December 18, 2020 
wherein said subsequent generation mouse is capable, upon stimulation with said antigen, of producing a plurality of antibodies specific for said antigen comprising a chimeric Ig heavy chain comprising a plurality of human IgH chain variable regions; and 
wherein said subsequent generation mouse is capable of breeding with a said subsequent generation mouse to provide further subsequent generation mice, and 
wherein said transgenic mouse contacted with said selected antigen produces an antibody comprising said human IgH chain variable region
isolating said antibody from a cell, wherein the cell (i) comprises nucleic acid encoding said human IgH chain variable region operably linked to said human IgH chain constant region of said antibody, and (ii) expresses said encoded human IgH chain variable region and said encoded human IgH chain constant region; or isolating said antigen-binding fragment from a cell, wherein the cell (i) comprises nucleic acid encoding said human IgH chain variable region, and (ii) expresses said encoded human IgH chain variable region; wherein said human IgH chain variable region is of the transgenic mouse immunized with said antigen.

Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 11-16 and 17 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or WO/2002/066630, dated 8/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985)  and Tanamachi et al (W02007/117410)  and Lambert et al ((Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, IDS). 
Claim interpretation: Claims are directed to a single method step comprising (i) isolating said antibody from a cell, wherein the cell (i) comprises nucleic acid encoding said human IgH chain variable region operably linked to said human IgH chain constant region of said antibody, and (ii) expresses said encoded human IgH chain variable region and said encoded human IgH chain constant region; or isolating said antigen-binding fragment from a cell, wherein the cell (i) comprises nucleic acid encoding said human IgH chain variable region, and (ii) expresses said encoded human IgH chain variable region. There is no specific rearranged sequence for the IgH chain variable region claimed, therefore, to the extent, prior art cells teach the isolating the antibody from a cell comprising nucleic acid encoding human IgH chain variable region comprising at least one Vs, Ds and Js that is structurally similar to one claimed in the instant case, it is applicable to the rejection. The claim as such require one step of isolating said antibody from a cell, wherein the cell comprises a nucleic acid encoding IgH chain comprising human IgH chain variable region and human IgH constant region and expressing an antibody or antigen binding fragment thereof from a cell nucleic acid encoding said human IgH chain variable region, wherein nucleic acid in the cells is obtained from a process of immunizing a mouse. The recitation of human intronic DNAcomprises human JC intronic DNA which is in its native position is interpreted as a single or few nucleotide of human JC intron that is identical to mouse JC intron.
With respect to claims 1-4, Murphy teaches a method of making antibodies using a mouse comprising modified heavy and light chain loci with human variable region gene segments and mouse constant regions. Specifically, Murphy teaches a method of producing a human antibody, comprising ... (f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy chain variable gene segment and light chain variable regions of the hybrid antibody of step (d) and human heavy and light chain constant regions of step (e) (claim 2) wherein said IgH chain variable region is of a transgenic mouse contacted with an antigen. It is further disclosed that  said mouse comprises genome comprising human heavy chain immunoglobulin V, D, and J gene segments and human light chain immunoglobulin V and J gene segments, wherein the human heavy chain V, D, and J gene segments  and human light chain V and J gene segments replace mouse endogenous heavy and light chain immunoglobulin variable region gene segments at the endogenous mouse heavy and light chain immunoglobulin variable region gene segment loci and the human heavy chain V, D, and J gene segments and human light chain V and J gene segments are linked to the endogenous mouse heavy and light chain immunoglobulin constant region gene loci to form hybrid heavy chain locus and a hybrid light heavy chain locus, wherein the human heavy chain V, D, and J gene segments and the human light chain V and J gene segments are present in the germline of the mouse, whereby the hybrid heavy chain locus and hybrid light chain locus rearrange during B-cell development such that the mouse produces a serum containing a hybrid antibody comprising human heavy and light chain immunoglobulin variable regions and heavy and light chain immunoglobulin constant regions in response to antigenic stimulation, wherein the heavy and light chain immunoglobulin constant regions are endogenous mouse heavy and  light chain constant regions (see claim 2 and col. 7, lines 45-57). This is supported by Stevens who teaches creation of the humanized Ig loci, ES cells were microinjected and tested for their ability to generate mice and the function of the engineered Ig loci. Mice homozygous for humanized Ig heavy chain loci possessing just three variable segments (and all DH and JH segments) were observed to have completely normal immune systems, with normal B-cell populations, serum lg, and, most importantly, normal antigenic responses (see page 74, col. 1, para. 3). It is further disclosed that the resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences (see page 74, col. 2, para. 1). This genomic modification being stable for multiple generation of mouse necessarily transmit an allele of that modified IgH locus to all progeny in a subsequent generation, thereby meeting the limitation of capable of breeding to subsequent generation. With respect to claims 2-3, 12, Murphy et al teach a method of making a human antibody comprising: a) exposing the mouse described above to antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody; c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and e) recovering the antibody. In another preferred embodiment, the cell described above is a CHO cell (see col. 7, lines 45-60). It is further disclosed that the method of the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see claim 2 and col. 7, lines 45-56). It is further disclosed that the transgenic mouse have  a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (col. 7, lies 13-15) (limitation of claim 4). This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). Stevens essentially disclose that the entire human Ig heavy chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency of Velocigene technology (see page 74). Murphy et al disclose that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region (see col. 23, lines 5-15). With respect to limitation of mouse capable of breeding with another same mouse, it is noted that Murphy states that the final steps in producing the preferred mouse are “performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse (col. 24, lines 1-16). Murphy also discloses that [a]n additional benefit of integrating the human sequences into the genuine murine immunoglobulin loci is that no novel integration sites are introduced which might give rise to .. the production and maintenance of a breeding mouse colony (see page 45, lines 24-28). Lambert provide explicit protocol for maintenance of a breeding mouse colony. The transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15). Murphy disclose that the transgenic mouse is created that produces hybrid antibodies containing human variable regions and mouse constant regions. This is accomplished by a direct, in situ replacement of the mouse variable region genes with their human counterparts (see col. 20, lines 20-24). It is further noted that because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immuno-globulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see col. 20, lines 49-56). It is further disclosed that VelociGene was employed to remove the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or ~1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (Stevens page 74), therefore, expression of IgH heavy chain comprising endogenous mouse variable region implicitly be reduced or prevented.  It is further noted that isolation of homozygous mice and the breeding of mice are also disclosed in various embodiments (see col. 21, lines 54-60, and col. 23, line 22, to col. 24, line 9).  Figure 2 of Stevens publication shows said recombinant IgK locus comprising in 5 ’ to 3 ’ transcription orientation: (i)    human Vk gene segments and human Jk gene segments, wherein said Jk gene segments comprise a 3 ’ human Jk gene segment, (ii)    a chimeric JC intron comprising human JC intron DNA contiguous with mouse JC intron DNA at a chimeric junction and comprising said enhancer (see the chimeric portion formed with blue and red lines), and (iii)    mouse C region, said chimeric junction being internal in said chimeric JC intron of said recombinant IgK locus such that said human Ig k variable region gene segments are operatively linked to said constant region. The results indicate that replacement of only the Ig variable loci in situ, while maintaining all the mouse constant regions and expression control regions (known or unknown), does indeed recreate a normal humoral response in mice (see page 74). Likewise, Stevens abstract teaches replacing the entire mouse germline variable regions at both the IgH and IgK loci with the equivalent human genomic sequence as described above. It is disclosed human germline VH, DH and JH, segments have been introduced into the IgH loci, while leaving intact all  of the mouse constant genes and sequences required for somatic rearrangement, gene expression, class switching. Stevens teaches replacing only the variable segments at the heavy and kappa light chain loci, endogenous gene control mechanisms are retained. By leaving the mouse constant regions intact, antibody effector functions, such as Fc receptor and complement binding, are conserved. It is further disclosed that mice exhibit wild type immune systems, with normal populations at all stages of B cell development, and normal rates of variable segment usage, somatic hypermutation and class switching. It is further disclosed that antigen responses to them mice are equivalent to wild type mice, generating monoclonal antibodies to a variety of antigens (see abstract). 
Regarding claims 12, Murphy et al teach recovering antibody or cells expressing said antibody (claim 2 of ‘323). 
Regarding claims 13-15, Murphy discloses that the production of antibodies to various antigens in mouse initially provided great promise for the large scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 20, lines 27-32). It is further supported by Stevens who reported that the technology create a broad pipeline of antibody therapeutics to a variety of targets. REGN88, directed against human interleukin 6 (IL6) receptor, is Regeneron’s first fully-human antibody in clinical trials for the treatment of rheumatoid arthritis (see page 74).
With respect to claims 16-17,  Murphy disclose transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation that would implicitly comprise all he V segments including gene segments V6-1, VI1-1-1, Vl-2, VI11-2-1, Vl-3, V4-4 and V2-5 gene segments (see col. 7, lines 13-15, col. 20, lines 49-52) (also Stevens page 74). Stevens teaches that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74).  
However, Murphy differ from claimed invention by not explicitly disclosing aid homozygous chimeric IgH locus comprises in 5' to 3' transcriptional orientation: (i) do not teach chimeric JC intron and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated human JC intron contiguous with a truncated mouse JC intron, and (ii) said enhancer and said C region, wherein said human 3' JH is less than 2 kb upstream of said chimeric junction.
Aguilera teaches that Ig heavy/light chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A).  However, combination of references do not teach chimeric JC intron of human DNA and truncated mouse JC intron.
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a -400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claim 9). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2). Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the., .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions., .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 1, 5 and 17). Tanamachi disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human Jh segments, a mouse J-p enhancer, a mouse p switch region and a mouse constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10) (limitation of claim 11). This is further supported by Morrison who discloses that "[i]n providing a fragment encoding the variable region, it will usually be desirable to include all or a portion of the intron downstream from the J region" and further that "[t]he gene sequence between the J Gaining region) and the constant region of the fused gene may be primarily the intron sequence associated with (1) the constant region, (2) the J region, or (3) portions of each" and "[t]he last may be a matter of convenience where there is a convenient restriction site in the intron from the two sources" (col. 3, 11. 52-62).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the mouse of Murphy by substituting the human IgH 3 '-end J region and moue JC intron cloning junction with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi to use said mouse to produce antigen specific antibody or antigen binding fragment thereof , with a reasonable expectation of success, at the time of the instant invention, as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompass inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotide of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide of intron). A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of skill in the art would have been expected to have a reasonable expectation of success in producing homozygous transgenic mouse using site specific replacement of human Ig heavy chain locus in mouse endogenous Ig locus between the 3' end of J gene segments and Cmu regions because prior art successfully reported targeted strategy to produce transgenic mouse as reported by Murphy, while Tanamachi reported immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice (see Tanamachi) to produce a mouse that expresses a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 5, 7-8, 11-16 and 17 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985)  and Tamamchi et al (W02007/117410) ,  Lambert et al ((Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, IDS), as applied for claim 1, above and further in view of Adams (Genomics. 2005 December; 86 (6):753-8) by Retter et al (J Immunol 2007; 179:2419-2427) and Ravetch et al (Cell, 1981, 27 583-591).
The teaching of Murphy, Stevens, Aguilera, and Tamamchi have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing the targeted insertion of large DNA in mouse and wherein said mouse enhancer comprises mouse 129Sv. The recitation of human  intronic DNA
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generally considered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). The chimeric JC intron disclosed in Murphy would implicitly comprise a truncated human JC intron and a truncated mouse JC intron as evident from Retter (figure 1, NCBI accession no AJ851868) and Ravectch (see figure 10) who reported the sequence for mouse and human IgH variable region respectively would conclude that the first 12 nucleotide of mouse and human JC intron sequences that are immediately downstream of their respective 3’JH gene segment are identical. Therefore, absent of any specific length of truncated mouse JC intron in the claims, the JC intron disclosed in Murphy must necessarily contain first few nucleotide or 12 nucleotide that is same as human JC intron followed by remaining truncated mouse JC intron meeting the limitation of the broad claim.
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera,  Tamamchi, Lambert and Adams to modify the method of using the  transgenic homozygous mouse of Murphy whose genome comprises unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotide of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the first 12 nucleotide portion of the mouse and human J/C intron sequences is identical as evident from the human and mouse sequence disclosed in Retter and Ravetch. Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining JC intron comprising truncated mouse JC intron (lacking first 12 nucleotide of intron). A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence.  One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments  and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 13-15 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985)  and Tanamachi et al (W02007/117410),  Lambert et al ((Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, IDS) as applied above for claim 1, and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
The teaching of Murphy, Stevens, Aguilera and Tamamchi have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing providing a pharmaceutical composition comprising said antigen-specific antibody and a pharmaceutically acceptable carrier or excipient, further comprising providing said antibody or antigen-binding fragment thereof to a human subject, said antigen-specific antibody or antigen binding fragment thereof is a monoclonal antibodv, a domain antibodv or a neutralizing antibodv, or antigen binding fragment thereof.
Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9), said method comprising "administering an antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (column 9, lines 19-23). Stevens teaches  generating a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). It is further disclosed that the method further comprises Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9), said method comprising "administering an antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (column 9, lines 19-23). Stevens teaches  generating a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). It is further disclosed that the method further comprises replacement of mouse constant regions with desired human constant regions to generate the fully human antibodies of the invention (see col. 10, lines 40-44). Stevens et al teach a transgenic mouse in which the endogenous immunoglobulin heavy and light chain variable regions are replaced with the corresponding human variable regions is challenged with the antigen of interest, and B-cells are recovered from the mice that express antibodies. The lymphatic cells may be fused with a myeloma cell line to prepare immortal hybridoma cell lines, and such hybridoma cell lines are screened and selected to identify hybridoma cell lines that produce antibodies specific to the antigen of interest. DNA encoding the variable regions of the heavy chain and light chain may be isolated and linked to desirable isotypic constant regions of the heavy chain and light chain. Such an antibody protein may be produced in a cell, such as a CHO cell. Alternatively, DNA encoding the antigen-specific chimeric antibodies or the variable regions of the light and heavy chains may be isolated directly from antigen-specific lymphocytes (see col. 10, lines 7-24). Stevens et al teach an immunizing mice comprising DNA loci encoding both a human Ig heavy chain variable region and a kappa light chain variable region (U.S. Pat. No. 6,596,541) with antigen (human IL-4R SEQ ID NO: 1) to produce antigen polypeptide in vivo. To obtain optimal immune response, animals were subsequently boosted every 3-4 weeks (example 1). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera, Tamamchi, Lambert and Stevens to produce antigen binding fragment from the transgenic homozygous mouse of Murphy Stevens, Aguilera, Tamamchi by exposing said mouse with an antigen IL-4 and administer said antibody to a human subject in need thereof as suggested by Stevens (2), with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in producing antigen binding fragment as a pharmaceutical composition from the transgenic mouse as claimed because prior art as reported by Stevens (2) successfully reported producing an antibody or antigen-binding fragment that specifically binds hIL-4R for administration to a human subject in need thereof. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 10 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410, IDS), Lambert et al ((Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, IDS)as applied above for claim 1, and further in view of Zheng et al (Mol. Cell Biol. 2000, 20, 648-655), Oberdoerffer et al (Nucleic Acids Res. 2003, 31: el40,) as evidenced by Torres and Kuhn, (Laboratory Protocols for Conditional Gene Targeting, 1997, p37-40).
The teaching of Murphy, Stevens, Aguilera, and Tamamchi have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing using a mouse germline said all or part of mouse heavy chain variable region DNA is away from its native position in an IgH locus and expression of Ig heavy chains comprising a mouse variable region is reduced or prevented and wherein in said mouse germline said all or part of mouse heavy chain variable region DNA is inverted with respect to said heavy chain constant region.
However, prior to instant invention, it was generally known that a gene sequences may be inactivated by inversion using appropriate lox sites and a site-specific recombinase such as Cre. Zheng et al teach that large segments of the mouse genome could be inverted using Cre technology. Zheng et al teach that Cre-loxP recombination is efficient for substrates of a few centimorgans both in tissue culture and in vivo and that any desired rearrangement can be made with the Cre-loxP system (see page . 654, last paragraph).
Oberdoerffer et al teaches the unidirectional inversion of a mouse VDJ sequence to switch to expression of a different mouse VDJ sequence (see page 2, right column, lines 40 to 45 and Fig. lb). It is further disclosed that the VDJ switch cassette istargeted to the mouse IgH locus to provide a conditional switch for expression of a desired VDJ sequence at the host IgH locus over another VDJ sequence also present at the host IgH locus. Cre mediated recombination provided for the conditional expression of the VPE allele over the VNP allele. Thus, Oberdoerffer et al teach the use of inversion as a means of inactivating VDJ sequences at a host IgH locus, to provide for expression of other VDJ sequences. 
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to increase the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes would combine the teachings of Murphy, Stevens, Zheng et al and Oberdoerffe to reduce the rearrangement of endogenous VDJ/ VJ regions with endogenous C regions when producing chimeric antibodies from a cell derived from the transgenic mice by modifying the transgenic homozygous mouse of Murphy and Stevens by inserting the human VDJ DNA between the mouse constant region and the last, 3'human J region by use of inversion as a means of inactivating endogenous VDJ sequences at a mouse IgH locus, to provide for expression of human VDJ sequences, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that wide-spread use of inversion as a means of gene inactivation, including inversion of endogenous gene sequences to allow for an exogenous sequence to be used in its place as evident from the teaching of Torres and Kuhn, (see p37, line 8 to page 38, line 33 and Figure 11a). One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported that endogenous genes move further away due to insertion and thereby resulting usage of endogenous mouse gene would decrease and also taught various breeding scheme to produce transgenic homozygous mouse. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
 
Response to arguments
Applicant re iterates prior arguments that have been discussed in previous office action. The Examiner's response to prior arguments are found in prior Office Actions. To the extent that Applicants’ new arguments are pertinent to the pending rejections, they are addressed as follows:
Applicant disagree with the rejection arguing that the chimeric IgH locus of the mouse taught by Murphy differs from that of instant method claims and there is no teaching or
suggestion in the cited art references that the IgH recombination processes in interacting on the
different IgH genomic substrates, would produce the same scope of rearranged antibody variable
regions, especially given the differences in the germline structure of the chimeric IgH locus of
the Murphy mouse vs. that of the instantly recited mouse. Applicant question the scope of the isolated polypeptide comprising a human immunoglobulin (Ig) variable region of an antigen-specific antibody, and/or nucleic acid thereof, isolated according to the instantly claimed method including the instantly recited mouse, would be the same as from the mouse taught by Murphy, as inferred from the Office Action. Applicant's argument has been fully considered, but found not persuasive.
	In the instant case, claims recite a single method step of isolating and expressing an antibody or antigen binding fragment thereof from a cell, wherein the cell comprises a nucleic acid encoding a human IgH chain variable region isolated from a transgenic mouse. The previous office action explicitly disclosed that Murphy et al teaches isolating a cDNA of the human IgH variable region produced from the immunized transgenic mice. The transgenic mice of the instant claims encode at least one human IgH V gene segments, D gene segments, J gene segments, as do the transgenic mouse disclosed in Murphy et al. The claim as recited do not require any structural requirement onto the nucleic acid molecule encoding the human IgH chain variable region, but for that it encodes a human IgH chain variable region that is capable of binding an antigen that is explicitly disclosed in Murphy (col. 24, lines 1-17). In the instant case, claims as such do not require any IgH genomic substrates that is different in the instantly claimed method.
	On pages 14-21 of the applicant’s argument, Applicant argue that Murphy does not teach mice homozygous at the IgH locus, as claimed, that are capable of breeding to produce subsequent generation of mice. As acknowledged by Macdonald (US 20120322108), mice generated by the method described in Murphy "lack the ability to express any functional ADAM6 protein, and exhibit a defect in the ability of the mice to mate and to generate offspring" (US 20120322108, at paragraph [0208]). Macdonald states that as a consequence, when mouse VH and/or DH segments are deleted or replaced, "there is a high probability that a resulting mouse will exhibit a severe deficit in fertility". (US 20120322108, at paragraph [220]). MacDonald notes in particular the fertility defect of the Murphy mice is due to lack of the Adam6 genes. Applicant in part rely on reasons of allowance in 14516461 to distinguish the claimed method. Applicant argue that none of the reference teach transgenic mouse is capable of breeding with said mouse. Applicant notes that in contrast to the megabase length of the chimeric IgH locus recited in the instant claims and taught by Murphy, the randomly integrated, 57 kb transgene taught by Tanamachi comprises few apparent regulatory signals to direct human V region gene segment rearrangement. It is a 57 kb fragment containing 4 human unrearranged V gene segments, all the unrearranged human D and J gene segments, operatively linked to mouse Eu and Cu. Further, by virtue of its random integration into the mouse genome, the minimal chimeric IgH transgene taught by Tanamachi lacks the extensive chromosomal regulatory regions present in the instantly recited chimeric IgH locus positioned at the endogenous IgH locus. With few apparent regulatory sequences in the Tanamachi construct above, motivation to modify the chimeric IgH locus taught by Murphy et al. by replacing it with the chimeric locus taught by Tanamachi is lacking. Nor would the minimal apparent regulatory sequences in the chimeric IgH locus taught by Tanamachi provide one of skill at the time of the invention with the predictability requisite under KSR that the mouse Tanamachi construct would be effective in undergoing rearrangement of the human V region gene segments at the endogenous locus. Therefore, in addition to Murphy’s teaching away from random integration of human IgH DNA, Applicants submit that there is no motivation for one of skill at the time of the invention to have combined the chimeric JC intron of the randomly positioned chimeric IgH locus taught by Tanamachi et al. with the positioning of the human V region gene segments at the endogenous IgH locus taught by Murphy et al., to arrive at the structure of the chimeric IgH locus of the instantly claimed mouse, and the recited function of said mouse, where said mouse is capable of undergoing V, D, J joining. Applicant argues that because principle of operation of the primary reference (Murphy) would be changed, the combination of Murphy et al. and Tanamachi et al. is improper. Applicant continue to argue that because Murphy et al. teaches maintaining the entire mouse JC intron, and "precise replacement of all or part of mouse heavy chain locus variable region (VDJ) with its human counterpart", the putative modification of the Murphy et al. mouse by replacing its full length mouse JC intronic DNA, with a chimeric JC intron in which the mouse component of the JC intronic DNA between the last JH and Emu is truncated with respect to wild type mouse germline changes the principle of operation of the primary reference (Murphy). Because the principle of operation of the primary reference (Murphy) would be changed, the combination of Murphy et al. and Tanamachi et al. is improper under case law.  Applicant rely on the Dr, Bradley and Dr. van Dijk  declaration referencing the chimeric IgH locus taught by Tanamachi et al. (W02007/117410), states that in his opinion, "...one of skill at the time of the invention could not have extrapolated functional properties of a chimeric IgH locus positioned at the endogenous locus as required by the instant claims, from the functional properties displayed by a randomly integrated multiple copy transgene containing a chimeric IgH locus". (see para. 6, 24). Applicant further assert that because Murphy et al. teaches maintaining the entire mouse JC intron, and "precise replacement of all or part of mouse heavy chain locus variable region (VDJ) with its human counterpart", the putative modification of the Murphy et al. mouse by replacing its full length mouse JC intronic DNA, with a chimeric JC intron in which the mouse component of the JC intronic DNA between the last JH and Emu is truncated with respect to wild type mouse germline changes the principle of operation of the primary reference (Murphy). Applicant notes that none of the cited art teaches the knowledge of where in the JC intron of a chimeric IgH locus such as described by Murphy, a chimeric JC junction could be placed and not disrupt the regulatory sequences. Stevens (Pharma Focus) who like Murphy, discloses a chimeric IgH locus comprising a full mouse JC intron, acknowledges unknown regulatory sequences. Without knowledge of the regulatory sequences at the time of the invention, Applicant submits that it would be unpredictable and thus nonobvious, to modify the chimeric IgH locus taught by Murphy by truncating the mouse JC intronic DNA component by placing a chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. Applicant's argument has been fully considered, but found not persuasive.
	 In response, as an initial matter, it should be noted that independent claims require the mouse to be homozygous for the human/mouse chimeric IgH locus, the claim allows for the mouse to be male or female, and neither of which require the mouse to be derived from 4th generation line-breeding. Therefore, to the extent, Murphy teach isolating antibody from a cell, wherein the cell comprises a nucleic acid encoding said human IgH and expresses said encoding human IgH similar to one claimed in the instant application, it is applicable to the rejection. 
The recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising a human/mouse chimeric J/C intron, from which the nucleic acid encoding the human IgH variable region is thus-isolated (Claim 1, line 14), said mouse also being functional to breed with another said mouse is not viewed as positively limiting the claimed thus-isolated nucleic acid encoding the human IgH variable region from which the antigen-specific antibody, or antigen binding fragment thereof, comprising the human IgH chain variable region is thus-obtained absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, to wit, the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, as it is assumed that equivalent products,  thus-obtained nucleic acid and/or thus-obtained antigen specific antibodies or antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, to wit, the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody or antigen binding fragment thereof. The instant specification discloses that the thus-recovered nucleic acid molecule encoding the human IgH chain variable region may be a cDNA (para,. 370 of the published application). Thus, it is evident that the human/mouse chimeric J/C intron of the transgenic mouse product-by process recitations. 
In response to applicant’s argument that there is no suggestion or motivation to use the feature of Tanamachi, it is noted that Tanamachi is applied not to illustrate advantage of using a chimeric JC intron, rather it is applied to the extent they create an human/mouse chimeric JC intron in the design of their human/mouse chimeric IgH locus, and attain successful expression of the human/mouse chimeric IgH antibody chains to provide sufficient motivation that such a concept works. Applicant’s argument that Murphy teaches away from Tanamachi is not persuasive because Tanamachi explicitly shows that the ability to produce human/mouse chimeric IgH antibody chains in response to immunization (Examples 3-6). Thus, Murphy is not considered to teach away from Tanamachi so as to render Tanamachi incompatible for combining with Murphy. Wagner teaches that the 3 '-most JH gene segment comprises a human JH6 gene segment and a human/mouse chimeric JC intron (Figure 1, HulgH configuration), wherein the distance between the 3 '-most JH gene segment to the truncated mouse intron sequence is essentially about 1kb (Wagner et al, Nucleic Acids Res. 22(8): 1389-1393, 1994 Figure 1, cited as evidence without relying on the rejection). Additionally, Wagner et al successfully demonstrated the ability of the ordinary artisan to express human IgH V, D, and J gene segments from a chimeric mouse IgH locus comprising a human/mouse chimeric JC intron. Instantly recited human/mouse chimeric intron merely requires but a single nucleotide of human origin. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." As stated above, Applicant has provided no objective evidence that the presence a single nucleotide, e.g.adenosine (a), of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single (a) nucleotide of "mouse origin".  
In the instant case, Dr. Friedrich's declaration is silent regarding any structural and/or functional difference to the thus-obtained antigen specific antibody, or antigen binding fragment thereof, encoded by the thus-isolated nucleic acid encoding the human IgH variable region created by the transgenic mouse of Murphy, as opposed to the transgenic mouse of instantly use of mouse recited in the claims. The fertility of the homozygous mouse is irrelevant to the production human/mouse chimeric IgH molecules comprising human VDJ regions and a mouse C region in response to antigen stimulation. Dr. Friederichs fails to provide objective evidence that would clearly and objectively identify a nucleic acid encoding the human IgH variable region, to wit, a cDNA, that necessarily came from a mouse being functional to breed with another said mouse, as opposed to a cDNA encoding the human IgH variable region that came from a mouse being non-functional to breed with another said mouse.
In response to applicant’s reliance on the Bradley Declaration that conclude that Tanamachi teaches an IgH JC intron in a transgenic mouse that contains 456 base pairs of human DNA downstream of the 3' end of human JH6, the 456 base pairs of human DNA being contiguous with essentially the entire mouse JC intron suggesting that Tanamachi et al disclosed a human/mouse chimeric J/C intron. It is unclear as to how the those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because one reference disclosed random integration (Tanamachi et al) while another reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus (Murphy et al). Both Murphy and Tanamachi et al disclosed the transgenic mice are able to yield human/mouse chimeric IgH polypeptides. As evidenced by both Murphy et al and Tanamachi et al, the human/mouse chimeric IgH loci comprising either non-chimeric J/C intron (Murphy et al) or a human/mouse chimeric J/C intron (Tanamachi et al) were both recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides. It is further noted that van Dijk Declaration emphasize to the requirement (by Murphy) to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". However, those of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron. See, for example, Tanamachi et al (Figure 1) and Aguilera et al (Figure 1). Instantly recited human/mouse chimeric intron merely requires but a single nucleotide of human origin. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Applicant has provided no objective evidence that the presence a dinucleotide, e.g. adenosine and thymidine (at), of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding (at) dinucleotide of "mouse origin".
Applicant’s argument that none of the cited art teaches the knowledge of where a chimeric JC junction could be placed in the JC intron of an endogenous chimeric IgH locus is not persuasive because pending claims do not require any specific placement of chimeric JC junction of an endogenous chimeric IgH locus. 
In fact, Murphy et al and the van Dijk Declaration emphasize to the requirement to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". However, one of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron. See, for example, Tanamachi et al (Figure 1) and Aguilera et al (Figure 1). Wagner et al taught wherein the 3 '-most JH gene segment comprises a human JH6 gene segment and a human/mouse chimeric JC intron, wherein said truncated mouse JC intron comprises the mouse mu enhancer (Figure 1, HulgH configuration, cited as evidence without relying on rejection). Further, positioning the chimeric junction within the J/C intron less than 2 kb downstream of the most 3' human JH gene segment and upstream of the mouse Eμ intronic enhancer would have been an obvious modification of Murphy mouse in view of Tanamachi, or Wagner. One of ordinary skill in the art would have recognized that, as long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is only a matter of convenience. The generic position as of the chimeric J/C intron also is technically insignificant, as such positioning would result from mere experimental variation during production of constructs to engineer Murphy mice. It should be noted that the Eμ enhancer is naturally less than 2 kb downstream of the 3ꞌ-most JH gene segment in mice. If the Eμ enhancer is to be maintained and the chimeric junction is to be located upstream of the Eμ enhancer as taught by Murphy, Tanamachi or Wagner. A person of ordinary skill in the art would have known to position the chimeric junction in the J/C intron between the 3ꞌ-most JH gene segment and the Eμ enhancer, which would also be at a distance less than 2 kb downstream of the 3ꞌ-most JH gene segment that could have been tested.
	In response to applicant’s argument that genome of the mouse disclosed in Murphy could not be chimeric intron comprising 12 nucleotide of human JC intron together with the nucleotides of the full-length mouse JC intronic DNA,  it should be noted applicant had argued that the  JC intron in the mouse disclosed in Murphy is entirely mouse JC intron. It is in this context, those skill in the art that would recognize that the first 12 nucleotides of the mouse (e.g., 129 mouse strain) and human J/C intron sequences (i.e. immediately downstream of their respective 3' JH gene segments) are identical (see previous office action). Therefore, analyzing the genome of entire mouse JC disclosed in Murphy or Murphy in view of Adam, it is impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region. There is no reason why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain further emphasizing the irrelevance of the chimeric J/C intron feature. The claims as such do not require any specific truncation and/or sequence that are critical to the resulting outcome. Murphy does neither forbid, discourages, or otherwise discredits the use of a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. Rather, Murphy et al merely disclose the cloning step they performed. Tanamachi et al disclosed the successful reduction to practice of constructing a chimeric human/mouse IgH locus comprising a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141. It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success. See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Those of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J or VJ region gene segments to a mouse J/C intron comprising the mouse Jμ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al), entirely human JC Intron (Stevens,) or truncated (Tanamachi et al or Wagner or Morrison). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	On pages 22-28 of the applicant’s argument, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. Applicant re-iterates prior arguments. The Examiner's response to prior arguments are found in prior Office Actions.
	On pages 29-37 of the applicant’s argument, applicant argues the antibody repertoire of the instantly recited mice could be reasoned to not be identical to that of the mice of the prior art (e.g., Murphy), given their structural differences and the complex, multi-factorial processes of generating variability in the antibody repertoire of a mouse, which was not completely understood at the time of the invention. It was known in the art at the time of the invention that the CDRH3 loop is the major antibody site involved in antigen recognition. That is, compared to the other five antibody CDR segments, CDRH3 loops exhibit significantly higher sequence and structural diversity, which allow them to recognize various antigens. Applicant argues that although the role of the JC intron to the combinatorial process was not clear at the time of the invention, it was considered important at least because the JC intron comprised Emu. The role of other JC nucleotides around Ep in the combinatorial process with respect to physical
properties (e.g., length, sequence and structure for spacing) and functional properties (e.g., for
binding nuclear proteins, etc.,) was not known at the time of the invention, and therefore it was
reasonable at the time of the invention to consider that these variables may affect the
combinatorial process, and as such, the repertoire of antibody V regions generated by the
combinatorial process.  Applicant rely on Zemlin et al.’s teaching that the forces that diversify and shape the CDRH3 repertoire differ between mouse and human. Applicant argues that one of skill in the art at the time of the invention could reasonably assume significant differences between the repertoire of antibodies comprising a human V region generated from the instantly recited mice comprising a chimeric IgH locus comprising a JC intron with truncated mouse JC intron vs from the mouse of Murphy comprising a chimeric IgH locus comprising a non-truncated mouse JC intron, Applicant has requested official notice that the Examiner is an expert in the field of transgenic mice comprising an antibody chimeric locus, if the Office Action holds up the supposition that the recited human IgH chain variable region of the recited transgenic mouse contacted with said antigen when considered as a product by process. Applicant argues that given the structural difference between the chimeric IgH locus instantly recited and that taught by Murphy, one of skill at the time of the invention could logically reason that the V
region component of antibodies encoded by the rearranged gene segments of the chimeric IgH locus of the instantly recited mouse differ from that of the chimeric mouse taught by Murphy. 
	Applicant re-iterate the van Dijik and Bradley declaration and notes that the chimeric IgH locus of the mouse taught by Murphy which comprises the full mouse JC intron, differs from the chimeric IgH locus of the instantly recited mouse which comprises a truncated mouse JC intron. Applicant's argument has been fully considered, but found not persuasive.
	Applicant's argument(s) has been fully considered, but is not persuasive. In the instant case, claims fail to disclose that the repertoire of V regions of the instant claims differs from Murphy et al because of chimeric human/mouse JC intron comprising a truncated mouse IgH JC intron. Rather, the repertoire of V regions appears to be predicated solely upon the presence of the human IgH V, D, and J gene segments.
As stated in previous office action, the only active method step in the claim is   “isolating said antibody from a cell, wherein the cell comprises nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody" (Claim 1). The genomes of the mouse disclosed in Murphy et al comprises a chimeric human/mouse IgH locus comprising at least one human V, D, and J gene segments operably linked to the endogenous mouse Eu and endogenous mouse IgH constant gene segments (Figure 4). Murphy further teaches immunizing the transgenic mouse in order to generate antigen-specific antibodies (e.g. page 14, line 29). Murphy et al clearly recover a nucleic acid encoding the human/mouse chimeric IgH  antibody chain comprising the human IgH chain variable region (hVH), so as to clone it and/or express it in a host cell, and wherein said host cell  expressing said antibody or antigen-binding fragment thereof from said nucleic acid encoding said human IgH chain variable region, may be, e.g. a CHO cell and/or to convert the human/mouse chimeric IgH antibody chain into a fully humanized IgH antibody chain comprising a human IgH chain constant region (col. 24, lines 1-17). Thus, Murphy teaches isolation of antibody from the host cells. The instant claim requires isolating an antibody comprising a human IgH variable region that is explicitly disclosed in Murphy. 
	In response to applicant’s argument that the role of other JC nucleotides around Emu in the combinatorial process with respect to physical properties (e.g., length, sequence and structure for spacing) and functional properties (e.g., for binding nuclear proteins, etc.,) was not known at the time of the invention, it should be noted that independent claim broadly recite a chimeric JC intron comprising truncated mouse JC intron upstream of Emu enhancer, wherein DNA between 3’human JH segment and said truncated mouse JC intronic DNA is less than 2 kb. Applicant’s argument of role of JC nucleotide around Emu in the combinatorial process is not persuasive because applicant’s arguments are not commensurate with the scope of the claims. In the instant case, claims are broad and read on truncation of mouse JC intron to any extent and there is no specific positioning of the chimeric JC intron. The van Dijk Declaration emphasize to the requirement to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". Applicant has not clearly articulated how the instantly broadly recited chimeric J/C intron is profoundly material to the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH variable (V) region thus-obtained from a transgenic mouse whose genome encodes a human/mouse chimeric IgH locus. Applicant has provided no objective evidence that the presence/absence of a single, di nucleotide motif of "human origin", of "mouse origin", or a specific combination of human and mouse nucleotides at the human/mouse junction in the J/C intron as broadly encompassed by the claim is/are a critical feature of, necessarily and absolutely changes the structural and functional properties of the thus-obtained antigen specific antibody or antigen  binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region of the instantly claimed invention.
  In response to applicant’s argument of Official Notice, it is noted that no official notice is required. The active method step of claim 1 is to express an antibody or antigen binding fragment thereof from a cell, wherein the cell comprises a nucleic acid encoding a human IgH chain variable region isolated from a transgenic mouse. Murphy et al disclosed isolating a cDNA of the human IgH variable region produced from the immunized transgenic mice. The transgenic mice of the instant claims encode one or more human IgH V gene segments, one or more human IgH D gene segments, and one or more human IgH J gene segments, as do the transgenic mice of Murphy et al. The instant claims place no structural requirement onto the nucleic acid molecule encoding the human IgH chain variable region, but for that it encodes a human IgH chain variable region that is capable of binding an antigen, which is what Murphy et al disclose (page 52, lines 14-26). The instant specification discloses that the thus-recovered nucleic acid molecule encoding the human IgH chain variable region (Claim 1, line 7) may be a cDNA (see para 370 of the published application). Thus, it is evident that the human/mouse chimeric J/C intron of the transgenic mouse product-by process recitations, as recited in claims is simply not present in the thus recovered nucleic acid molecule encoding the human IgH chain variable region. One of ordinary skill in the art have long-recognized that intronic RNA is spliced out of/removed from primary RNA transcripts to thus-produce mRNA molecules from which the protein is thus-synthesized via translation of said mRNA molecules.
In response to applicant’s argument that Murphy teaches away from truncating the
mouse component of the JC intron of the chimeric IgH locus of their mouse, it is noted that Murphy nowhere explicitly teaches away from truncating the mouse JC intron. Murphy merely states “murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development, whereas the immunoglobulin heavy chain 3' enhancer region appears to be critical for class switching as well as heavy chain gene expression at later stages of B cell differentiation. Given these various, yet crucial, functions of the transcriptional control elements, it is desirable to maintain these sequences intact (see page 44, lines 12-19 of the specification). Murphy et al and the van Dijk Declaration both emphasize to the requirement to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". Further, those of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron. See, for example, Tanamachi et al (Figure 1) and Aguilera et al (Figure 1). Contrary to applicant’s argument, none of the pending claims require any specific mouse component of the JC intron in a chimeric IgH other than criticality of retaining endogenous mouse mu enhancer region. In view of foregoing, it is apparent that Murphy does neither forbids, or otherwise discredits the use of a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. Rather, Murphy et al merely discloses the cloning step they performed. Tanamachi et al disclosed the successful reduction to practice of constructing a chimeric human/mouse IgH locus comprising a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. Those of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region gene segments to a mouse J/C intron comprising the mouse J μ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al) or truncated (Tanamachi et al or Wagner, cited as evidence without relying on rejection).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., CDRH3 repertoire differ between mouse and human, role of matrix attachment region etc) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instantly recited human/mouse chimeric intron merely requires but a single nucleotide of human origin. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Applicant has provided no objective evidence that the presence a single nucleotide, e.g. adenosine (a), of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single (a) nucleotide of "mouse origin".
In response to applicant’s argument that there is extensive regulation and modification of the chimeric IgH locus that occurs before splicing and there is unpredictability of a truncated mouse JC intron at a chimeric JC intron, it is noted that instant specification itself prophetically contemplates for multiple embodiments of a chimeric IgH locus comprising a truncated JC intron of varying length would produce antibody. Applicant further fails to provide argument and/or evidence as to how the repertoire of antibodies comprising human VH regions produced by the instantly recited mouse that requires chimeric JC intron comprising few human nucleotides are structurally different from the repertoire of antibodies comprising human VH regions produced by the Murphy mouse. Further, van Dijk’s declaration is deficient to the extent it fails to address how a truncated mouse JC intron and/or full JC intron or chimeric JC intron comprising a single nucleotide of human origin that are identical to mouse JC intron would affect if any the  n and p nucleotide addition, somatic hypermutation, and transcription.
In response to applicant’s argument of positioning the chimeric junction “less than 2 or 1 kb” from the 3' end of the JH region gene and upstream of the Eμ intronic enhancer, it is noted that instant specification fails to disclose any clear evidence indicating its significance. In fact, instant specification discloses that multiple positions for the chimeric junction in the J/C intron are acceptable. The recitation of multiple acceptable junction positions, coupled with the lack of evidence attributing a technical effect to any of the junction positions, further demonstrates the irrelevance of the recited chimeric junction location. Further, one of ordinary skill in the art would have recognized that, as long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron.  It should be noted that the Eμ enhancer is naturally less than 2 kb downstream of the 3ꞌ-most JH gene segment in mice. If the Eμ enhancer is to be maintained and the chimeric junction is to be located upstream of the Eμ enhancer (as taught by Murphy and Tanamachi), a person of ordinary skill in the art would have known to position the chimeric junction in the J/C intron between the 3ꞌ-most JH gene segment and the Eμ enhancer, which would also be at a distance less than 2 kb downstream of the 3ꞌ-most JH gene segment. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
New & Maintained- Double Patenting
Claims 1-5, 7, 10-16 and 17 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6  of US patent no 9447177(Application No. 13416684). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-5, 7, 10-16 and 17 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims1-10 of USP 9505827, (Application No. 13740727).  
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 357 of copending Application No. 13310431. 
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-11, 15-16, 19, 23-25 of copending Application No. 14056434.  
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 17-24, 26-35 of copending Application No. 14040405.  
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-18, 23-26 of copending Application No. 14040427.  
Claims 1-5, 7, 10-16 and 17 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP 9505827 (Application No. 13740727. 
Claims 1-5, 7, 10-16 and 17 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP 9505827 (Application No. 13740727. 
Claims 1-5, 7, 10-16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 268-279, 281-283, 285-288, 291, 298-307, 309-312, 316-318, 320, 327-329, 334, 338-339, 342-344, 347-350, 353, and 355-357 of copending Application No. 14/497054.  Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘054. 
Claims 1-5, 7, 10-16 and 17 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent no 10165763. Although the claims at issue are not identical, they are not patentably distinct from each other. '763 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising that is used in the method claimed in the instant application. 
Claims 1-5, 7, 10-16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-16, 18, 20, 23, 29-32, of copending Application No. 14750870.  Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘870. 
Claims 1-5, 7, 10-16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-4, 7, 10, 13-15, 17, 23, 28-43, 38-43, 44-46, 49, 51-56, 60, 63-75, 80-82, 88-95, 97, 100-103, and 108-126 of copending Application No. 14818162.  Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘162. 
Claims 1-5, 7, 10-16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24, 27-29, 40, 42-45, 57-61, and 63of copending Application No. 15016211.  Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘211. 
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP 9505827
Claims 1-5, 7, 10-16 and 17 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19, 21-22, 24-25 of USP 10064398. Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘398. 
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101.
Claims 1-5, 7, 10-16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385372.
Claims 1-5, 7, 10-16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 28-29 of copending Application No. 15214963.
Claims 1-5, 7, 10-16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385348.
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122.  
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969.
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353. 
Claims 1-5, 7, 10-16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-5, 7-19, 22-23, and 26-29of copending Application No. 15360502. 
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims over claims 2-9, 13-14, 16-22 of copending Application No. 14056700.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188. 
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus the rejection is maintained.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wagner et al (Eur. J. Immunol. 1994. 24: 2672-2681, IDS) teach a transgenic mouse comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising a chimeric human/mouse J/C intron comprising human DNA downstream of and contiguous with said human 3' JH gene segment, which is contiguous at a junction with mouse DNA, said mouse DNA being upstream of and contiguous with mouse Eμ, to wit, a human/mouse chimeric IgH locus comprising a human/mouse chimeric J/C intron, wherein said truncated mouse JC intron comprises the mouse mu enhancer (Figure 1, HulgH configuration).
 Green (J. Immunol. Methods 231: 11-23, 1999) provide inherent feature of  a antigen contacted transgenic mouse encoding human IgH loci comprising human IgH variable (V) region gene segments, human IgH D gene segments, and human IgH J gene segments (Figure 2) naturally produce a large panel of antigen specific antibodies specific for said antigen (Abstract).
Macdonald US 8642835. Economides, USP 7,205,148
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632